Title: From Benjamin Franklin to Jean de Neufville & fils, 21 July 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen
Passy, July 21. 1780.
I declined having any Concern with the Bills drawn on M. Laurens, because I had no Orders nor Advice concerning them, and knew nothing of their Amount, and because he himself was daily expected to arrive in Holland. But being lately informed that the Congress Stopt the Proceeding in those Drafts soon after it commenc’d, having adopted the better Plan of borrowing at home by issuing new Paper Money bearing Interest; and calling in all the old by Taxes; and that the Sum drawn for on that Gentleman is not considerable, & the Destination of M. Laurens may be changed or delayed; I have concluded to pay those you have already accepted; and if the others are presented to me here, I will continue to accept them till his Arrival, unless Some good Reason should appear or arise to the Contrary, in which Case I will return them immediately, that the Possessors may protest them.
As to the Loan you formerly proposed to commence, and of which you now repeat the Proposition, it being now more than a Year since you undertook to procure and produce to me Subscriptions of Sums for that Purpose, which might induce me to engage in it, and you having not hitherto from the low State of our Credit in Holland, found any such Subscribers, I am fully of Opinion that the Project is not at this time praticable. And if it were yet as long as there is a possible Expectation of the Arrival of M. Laurence, I should not think it right for me to anticipate him in a Business that would more properly appertain to his Employment. I thank you nevertheless for the zeal & Readiness you show to serve the Interests of the United States; and have the Honour to be with great Regard, Gentlemen, your most obedient & most humble Servant
B Franklin
Messrs. John Neufville & Son.recd(?)
